Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-13 and 22, in the reply filed on October 12, 2021 is acknowledged.  The traversal is on the ground(s) that that the search and examination of the non-elected claims can be made without serious burden. This is not found persuasive because it is not correct.  In the first place, the searches for the claimed groupings are not coextensive.  Secondly, the scope of the claimed subject matter is distinct in each group as they neither depend from nor contain all limitations of a composition claim.  Finally, showing burden is not required for a holding of lack of unity.  The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 1 and the claims dependent on claim 1 are internally inconsistent.  The claims recite a catalyst composition, but with respect to the silica and alumina components, they recite only catalyst precursor materials.  An FCC composition is calcined or spray-dried at elevated temperatures, which results in the alumina, silica and clay precursor materials being converted to silica, alumina and clay by-products that have been dehydroxylated.  As a result, the instant claims recite precursor materials, or alternatively precursor sources of the alumina and silica matrix or binder material, instead of the product material being claimed, resulting in internal inconsistency of the claimed subject matter.  The claims are being examined with respect to the likely products that will be obtained after processing of the starting components to form the finished composition.  The claims could be clarified by reciting that, for example, boehmite is the “source” material for the alumina.
Claims 22, 1 and depending claims further recite “high” SAR.  This is a relative term with no   point of reference as it is not defined.  Claim 2 recites “compared to standard base catalysts” which are undefined and therefore the level of “increased” mesoporosity is also relative and cannot be evaluated.
Claim 11 recites medium pore zeolites comprising zeolite beta.  Zeolite beta is a large pore zeolite, not a medium pore zeolite.

	Claim 22 recites manufactured by the process of a non-elected invention.  The claim should be amended to provide proper antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 22 of copending Application No. 16/322,779  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claims recite a range of two differing silica sources, as do the instant claims, and the selection of silica sources in the prior art is sufficiently limited as to render the selection of two of them within the skill or the artisan.  Instant claims 12 and 13 recite the same intended source .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13 of copending Application No. 16/960,927 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The copending claims require an amount of each component that overlaps or is embraced by the ranges in the copending application, thus rendering obvious the instantly claimed FCC catalyst composition. Instant claims 12 and 13 recite the same intended source materials as those set forth in the copending application.  Selection of a rare-earth zeolite Y as claimed herein is also within the skill of the artisan.  As the copending claims are also directed to FCC catalysts, the use of rare earth Y zeolite is notoriously well known and fairly demonstrated by the prior art of record in the instant application.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/067154 to Stamires et al.
Stamires et al. discloses a catalyst composition intended for use in FCC processes comprising a product material formed from a zeolite (USY or REUSY or mixtures with beta and other zeolites), quasi-crystalline boehmite, microcrystalline boehmite, silica source (equivalent to the second silica because the claimed first silica is optional) and kaolin clay. Preferred silica source material is polysilicic acid. See pages 4-7. The reference prefers sodium free silica sources equivalent to applicant’s first silica source which indicates product material will lack in sodium.  The material product will contain 10 to 70 wt% zeolite, 5-70 wt% clay derivative, alumina which can be present in high concentration based on the disclosed amounts of alumina source material, and 4-18 wt% of silica derived product.  Lanthanide components are also suggested as effective additives to the catalyst material (page 7)  The reference clearly considers the amounts of these additional components to be within the skill of the artisan so long as the reaming required components are first provided for.  As such small amounts on the order of those claimed herein would also be the residual amount allowed by the Stamires composition, such would have been within the skill of the artisan.  All of the remaining catalytic amounts and ratios overlap considerably with the product material being claimed herein.  Furthermore, the skilled artisan producing FCC composition is 
See particularly pages 4-7 and the examples.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, EP 2 027917 discloses that the skilled artisan is aware of improvements that may be associated with the use of multiple silica sources in .
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
/E.D.W/Primary Examiner, Art Unit 1732